Citation Nr: 0829851	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  03-09 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for right wrist synovitis 
with post-operative residuals of an arthroplasty, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from August 1996 to May 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision of the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that granted a 10 percent disability rating for 
right wrist synovitis with post-operative residuals of an 
arthroplasty.  In January 2006, the veteran testified at a 
hearing before the undersigned.  

In March 2006, the Board denied the claim, and the veteran 
appealed.  In August 2007, the United States Court of Appeals 
for Veterans Claims granted a joint motion for remand. 

At his January 2006 personal hearing the veteran raised 
claims of entitlement to service connection for painful post-
operative right wrist scars and muscle atrophy secondary to 
his service connected right wrist disability.  These issues 
were referred to the RO in a March 2006 decision.  No action, 
however, has been undertaken.  Accordingly, they are again 
referred to the RO for immediate action.

In August 2008, the representative raised the issue of 
entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disorders.  This issue, however, is not currently developed 
or certified for appellate review.  Accordingly, this matter 
is referred to the RO for appropriate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a review of the evidence of record in light of the 
Joint Motion for Remand, and in light of the fact that the 
appellant was last examined for VA compensation purposes in 
February 2005, the Board finds that further development is in 
order.  

Accordingly, this case is REMANDED for the following action:

1.  The RO must contact the veteran and 
request that he identify the specific 
names, addresses, and approximate dates 
of treatment for all health care 
providers, private and VA, from whom he 
has received treatment for his right 
wrist synovitis, with post-operative 
residuals of an arthroplasty, since 
February 2005.  When the requested 
information and any necessary 
authorization has been received, the RO 
must attempt to obtain copies of all 
pertinent records which have not already 
been obtained.

2.  The veteran should then be scheduled 
for a VA social and industrial survey to 
ascertain how his right wrist disorder 
impairs his ability to work or requires 
frequent medical care to include 
hospitalization.  It is imperative that 
the claims file and a copy of this REMAND 
be made available to the examiner for 
review in connection with the 
examination.  All indicated special 
studies and tests must be accomplished.  
The examination report must address how 
frequently the appellant requires medical 
care for his right wrist disorder 
disorder, the frequency of any 
hospitalization due to the disorder, and 
how much time from work he has lost due 
to the disorder.  Interviews with 
coworkers and supervisors should be 
performed to help ascertain whether the 
right wrist disorder causes a marked 
interference with employment, as well as 
whether the disorder precludes the 
veteran from being unable to obtain or 
maintain a substantially gainful 
occupation as a consequence of his 
service connected right wrist disorder.  
If the veteran's pathology cannot be 
separated without engaging in 
speculation, that fact must be noted.  A 
complete rationale must be offered for 
any opinion provided.

3.  Thereafter, the RO is to schedule the 
appellant for VA orthopedic and 
neurological examinations in order to 
determine the nature and extent of his 
right wrist disorder.  The claims folder 
must be made available for the examiners 
to review.  The examination reports must 
address any limitation of function, to 
include any impairment of motion, and 
neurological impairment to include 
decreased right wrist grip strength.  The 
nature and extent of any scarring and/or 
muscle atrophy must be addressed.  The 
examiner must address how the appellant's 
disorder impairs the veteran's ability to 
work.  A complete rationale for any 
opinions expressed.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
any examination, the survey, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim. 38 
C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the examination or the survey, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5. After the development requested above 
has been completed to the extent 
possible, the issue of entitlement to an 
increased rating for right wrist 
synovitis with post-operative residuals 
of an arthroplasty should be 
readjudicated.  Further, the RO must 
specifically address whether the facts of 
this case warrant referral to the 
Director of the Compensation and Pension 
service to determine whether entitlement 
to an extraschedular rating has been 
shown.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative must be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


